Citation Nr: 1803061	
Decision Date: 01/17/18    Archive Date: 01/29/18

DOCKET NO.  14-11 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a rating in excess of 10 percent for cold-induced urticaria.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served in the U.S. Army from November 1982 to May 1985.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The February 2013 rating decision continued a noncompensable rating for the Veteran's cold-induced urticaria.  A February 2014 rating decision provided a 10 percent rating, effective September 27, 2011.  This effective date is one year prior to the Veteran's claim for an increased rating, which was filed on September 27, 2012.  The increased rating changed the diagnostic code used to rate the Veteran's urticaria from 7899-7806 (dermatitis/eczema) to 7825 (urticaria).  The Veteran has indicated he wished to continue the appeal as he was seeking a 30 percent rating for his urticaria.

The Veteran testified before a Decision Review Officer (DRO) in December 2014 at his local RO.  A transcript of that hearing is contained in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran contends that his cold-induced urticaria warrants a rating higher than his current 10 percent.  He has suggested he meets the criteria for a 30 percent rating.  He has also argued that his urticaria has been consistently bothersome since it began in service in the 1980s, which regular flares of hives/rash.  Although he believes he has been under compensated since his discharge from service, the current period on appeal began with his claim for an increased rating in September 2012.  The Veteran has not filed a claim of clear and unmistakable error (CUE) regarding his initial rating decision in November 1985, which provided a noncompensable rating.

Turning to the current evidence of record, the Veteran was afforded a VA examination in January 2013.  On the December 2017 appellate brief, the Veteran's representative argued that this examination was too old to provide an accurate account of the current severity of his skin disorder.  The Board notes that the January 2013 examination was provided when the Veteran was not having a flare-up of his urticaria.  The Veteran has indicated that he regularly has flare-ups of his hives/rash.  Therefore, on remand, he should be scheduled for a new examination, and the RO/VAMC should work with the Veteran to schedule his examination during a flare-up of his urticaria.

A June 2014 treatment record from Idaho Allergy and Asthma Clinic noted that the physician would "consider immunotherapy for [the Veteran's] cold urticaria...[especially] the idea of rush immunotherapy" the following year.  The record included that his urticaria was being treated with Cetirizine and Loratadine, to be taken as needed.  Additional treatment records showed that the Veteran was placed on Prednisone for 10 days starting on March 10, 2014, for "severe hives."  He was given an allergy test on March 17, 2014.  He was noted to have chronic and allergic urticaria.  On remand, the RO should request that the Veteran provide a release for the Idaho Allergy and Asthma Clinic treatment records, to include any related to his medications and any records more recent than 2014.

During his December 2014 hearing, the Veteran stated he would "break out 50 plus times per year" and that he consistently had to take more than the recommended daily dose of over-the-counter antihistamines, which "masked" his symptoms and made him persistently drowsy.  The Veteran also noted that there was "no immunotherapy for cold urticaria, there was only immunosuppression therapy" which he did not want to take as he did not want to lower his immune system.



Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide a release for treatment records from the Idaho Allergy and Asthma Clinic for the period on appeal (2011 to the present). 

2.  Schedule the Veteran for a VA skin examination to determine the current severity of his cold-induced urticaria.  Work with the Veteran to schedule this examination during a flare-up of his urticaria.

The examination should include review of the claims file, and interview and examination of the Veteran.  Of particularly importance is a review of his medications for the period on appeal (2011 to the present).

3.  After completion of the above, the issue on appeal must be reviewed with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




